DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.
 
Status of Action
Claims 1-7, 9-30, 32-35 are pending in the application. Claims 8 and 31 were canceled. Claims 15-18, 25, and 28-30 were previously withdrawn as being directed to a non-elected invention. Claims 19-24 and 26-27 were also examined with claims 1-14 as they are directed to related coating compositions, and seeds coated with these compositions. 

Status of Claims
	Accordingly, claims 1-7, 9-14, 19-24, 26-27, and 32-35 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous office action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-14, 19-24, 26-27, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO2002/071086, from IDS) in view of Dobrawa et al. .
Applicant’s claim:
--  A water soluble coating composition for seeds, comprising a polymer having a backbone containing maleic and itaconic repeat units and having micronutrients consisting of Zn, Mn, and Cu, wherein Zn, Mn, and Cu are the only micronutrients present in the coating composition, wherein said polymer comprises at least about 50% by mole repeat units containing at least one carboxylate group.
wherein said polymer is in a combined partial salt form, and wherein
said coating composition has a polymer content of from about 35% to
about 55% by weight based on the total weight of the coating
composition.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-6, 21-22, and 35, Sanders teaches a water soluble coating composition (for seeds) comprising and/or consisting of a polymer having a backbone containing maleic and itaconic repeat units and having respective quantities of Zn, Mn, and Cu micronutrients which can be chemically bound/chemically bound/complexed to the polymer backbone, and wherein the polymer has between 10-90% by weight maleic repeat units, and specifically teaches ratios of at least about 50% of a carboxylate containing monomer, see polymeric units B and C, which can both be carboxylate units (see pg. 3-pg. 6, ln. 9, and wherein the ratios of B to C are 50:50 for example would contain at least 50% by weight of a carboxylate) which reads on the claimed at least about 50% by mole repeat units containing at least one carboxylate group because both B and C can contain carboxylate repeat units, and about 90-10% by weight itaconic repeat units, and wherein the polymer has at least 85% by weight maleic and itaconic repeat units, specifically wherein the polymer consists essentially of maleic and itaconic repeat units which are present at substantially equimolar amounts which also reads on at least about 50 mol% repeat units containing at least one carboxylate group, Regarding claim 7, Sanders also teaches wherein the polymeric coating is an aqueous mixture comprising said polymer (See entire document; Example 4). Regarding claims 1, 9 and 23, Sanders teaches wherein the aqueous/water soluble mixture contains from about 30-60% by weight of the polymer, and wherein the composition can comprise from about 35-50% by weight of said polymer based on the total weight of the composition (see entire document; Abstract; example 4; etc.). Regarding claims 1, 10-11 and 24, Sanders teaches wherein the mixture has a pH of about 3-8, more specifically about 4-6.5 as the pH of 7 reported in examples 10-11 is about 6.5, and wherein the pH can be varied as necessary/desired by varying the ratios of the monomers which form the polymers and teaches wherein the polymer is partially neutralized which reads on the claimed combined partial salt form (See entire document; Examples 10-13). Regarding claims 1, 14 and 35, Sanders teaches wherein the polymer has at least 80 mole percent of repeat units including at least one anionic group because Sanders teaches polymers which comprise only/consist of maleic and itaconic groups, which reads on the claimed polymer comprising at least about 50% by mole repeat units containing at least one carboxylate group, and both monomers contain anionic groups (See entire document; Abstract; pg. 5, ln. 26-pg. 6, ln. 9). Regarding claims 19-20 and 26-27, Regarding claims 13 and 21, Sanders teaches wherein the polymers of the instant claims can comprise more than 3 different repeat units e.g. itaconic, maleic, and a different dicarboxylic acid moiety which reads on at least 4 different repeat units (See entire document; pg. 3, ln. 1-pg. 5, ln. 15).
	Regarding claim 35, Sanders teaches a partial salt form of the claimed polymers and as such would obviate the claimed combined partial salt form since Sanders teaches wherein the same metals can be chemically bound to the backbone of the polymer and teaches wherein not all of the acid groups have been mixed/treated with a base, e.g. less than stoichiometric amounts of base are used to form partial salt form of the claimed polymer and this partial salt form is taught by Sanders (See Example 3, wherein only some of the acid groups have formed a salt with ammonia).
	
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-14, 19-24, 26-27, 33-34, Sanders does not teach wherein the coating composition comprises sulfonate repeat units in addition to the maleic and itaconic repeat units, specifically allylsulfonic repeat units in amounts of about 2-40 mole%. However, this deficiency in Sanders is addressed by Dowbrawa. Dobrawa teaches incorporating allylsulfonic/allylsulfonate or methallylsulfonic/methallylsulfonate repeat units in the form of their salts which would function as surfactants to help solubilize poorly soluble actives in amounts of about 2-15% by weight of the resultant polymer into/to form water-soluble polymers which are being used in agricultural settings, to help solubilize poorly water soluble actives which reads on 
Regarding the specifically claimed micronutrients consisting of Mn, Cu, and Zn, in claims 1-14, 19-24, 26-27, 33-35, one of ordinary skill in the art would be able to select these specific nutrients based on those listed in Sanders because as is evidenced by MSU extension micronutrient deficiencies can happen in soils in a given area and it is well within the skill of an ordinary artisan to determine the specific blend of micronutrients needed for a given area and a given crop species (e.g. Cu, Mn, and Zn deficiencies are all known to affect grain crops) in order to offer the plants/crops the proper nutrients they need to grow (See Background section; see paragraphs/sections on Zinc, Manganese, and Copper).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form coating polymers for coating seeds which comprise itaconic, maleic, and sulfonate monomers, specifically allylsulfonate or methallylsulfonate, and consisting of the claimed micronutrients because it was already known in the art to coat seeds with polymers which comprise itaconic and maleic monomers in the claimed ratios and with the claimed micronutrients bound to the backbone as is taught by Sanders in view of MSU extension, and Dobrawa teaches that sulfonate monomers, specifically allylsulfonate and/or methallylsulfonate monomers in the claimed amounts are useful for incorporating into water-soluble polymers for solubilizing poorly soluble agrochemical actives for agricultural uses. Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to add the claimed allylsulfonate or methallylsulfonate monomers in the claimed mol% to the itaconic and maleic copolymers of Sanders in order to form effective seed coatings that break down over a period of time and thereby allow for release of the micronutrients which are contained in the polymers 
	Regarding the specifically claimed micronutrients consisting of Mn, Cu, and Zn, one of ordinary skill in the art would be able to select these specific nutrients based on those listed in Sanders because as is evidenced by MSU extension micronutrient deficiencies can happen in soils in a given area and it is well within the skill of an ordinary artisan to determine the specific blend of micronutrients needed for a given area and a given crop species (e.g. Cu, Mn, and Zn deficiencies are all known to affect grain crops) in order to offer the plants/crops the proper nutrients they need to grow (See Background section; see paragraphs/sections on Zinc, Manganese, and Copper). One of ordinary skill in the art would have been motivated to do so because this specific blend of micronutrients because it is routine for one of ordinary skill in the art to determine the appropriate blend of nutrients necessary for deficient crops and/or deficient soils. Thus, it would be obvious to combine known micronutrients which can be chemically bound/complexed to the polymer together to form a polymer containing the necessary effective blend of micronutrients necessary for a given crop species in order to offer long term release of these necessary micronutrients specifically the claimed blend of Cu, Mn, and Zn because they are nutrients that can be deficient in soils growing these crops. Especially since it is known to test soils and plants for nutrient deficiencies and to treat for the deficiency with the deficient element as is taught by the summary section and micronutrients section of MSU (see pg. 13-14).
Regarding the combined partial salt form instantly claimed. Sanders teaches forming the partial salts of the claimed polymers which are chemically bound/complexed with ions including those instantly claimed. Sanders does not specifically teach complexing multiple ions to the polymer. However, it would have been obvious to one of ordinary skill in the art to do this prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would be obvious to combine known micronutrients which can be chemically bound/complexed to the polymer forming a partial salt form as is taught by Sanders to form the claimed combined partial salt form which contains the necessary effective blend of micronutrients necessary for a given crop species in order to offer long term release of these necessary micronutrients specifically the claimed blend of Cu, Mn, and Zn because these are known to be micronutrients that are needed by grain crops and are nutrients that can be deficient in soils growing these crops. Especially since it is known to test soils and plants for nutrient deficiencies and to treat for the deficiency with the deficient element as is taught by the summary section and micronutrients section of MSU (see pg. 13-14).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. .

Claim 32 is rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (WO2002/071086, from IDS) in view of Dobrawa et al. (US20090258953),  MSU extension (http://landresources.montana.edu/nm/documents/NM9.pdf, 2011) pg. 2-16), as applied to claims 1-14, 19-24, 26-27, and 33-35 above and further in view of Valencia (US8048190).
Applicant’s claim:
-- The composition of claim 1, said polymer having about 0.1%-12% by weight Zn, about 0.1%-7.5% Mn, and about 10-1500 ppm Cu present.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	The combined references together teach the coating composition of claims 1-14, 19-24, 26-27, and 33-35 as is discussed above and incorporated herein. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	The combined references do not teach the specific amounts of Zn, Mn and Cu that are instantly claimed in claim 32. However, these deficiencies in the combined references are addressed by Valencia.
Regarding claim 32, Valencia teaches that it was known in the art to apply overlapping amounts of Zn (0.5-5% reads on applicant’s claimed range), Mn (0.5-5% which reads on 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the claimed amounts of Zn, Mn, and Cu (.1% reads on 1000 ppm which falls within applicant’s claimed range) into the polymer backbone of Sanders because Sanders already teaches incorporating these micronutrients into the polymer to allow for their extended release as the polymers break down and these amounts were already known in the art to be useful for fertilizing soil/providing nutrients to crops/plants, and one of ordinary skill in the art would have been motivated to select these specific micronutrient blends because MSU teaches that micronutrient deficiencies can happen in soils in a given area and it is well within the skill of an ordinary artisan to determine the specific blend of micronutrients needed for a given area and a given crop species (e.g. Cu, Mn, and Zn deficiencies are all known to affect grain crops) in order to offer the plants/crops the proper nutrients they need to grow. As such, one of ordinary skill in the art would have been motivated to do so because they would know if their soil was lacking the claimed micronutrients and needed these specific micronutrients and these amounts were known in the art to be useful for treating soils and crops as is taught by Valencia.
Regarding claim 35, it would have been obvious to one of ordinary skill in the art to form the claimed composition consisting of a polymer having a backbone of itaconic and maleic repeat unit and having micronutrients consisting of Zn, Mn, and Cu as is instantly claimed wherein the polymer is in a Zn, Mn, and Cu combined partial salt form because Sanders teaches the same polymers can be used to form compositions for coating seeds which comprise the claimed ions which are bound to the polymer monomer units and wherein they can be in the partial salt form. One of ordinary skill in the art would have been motivated to do so because this specific blend of micronutrients was known to be specifically useful for grain crops as is 

Response to Arguments/Remarks
Applicant’s amendments to the claims, filed 10/15/20, have been entered and fully considered. 
Applicants argue that the combination of references does not teach or suggest the polymer being in a combined partial salt form having at least about 50 mol% repeat units containing at least one carboxylate group and having a polymer content of about 35-55% by weight based on the total weight of the coating composition. The examiner respectfully disagrees because as is discussed above Sanders in view of the secondary references above does teach all of these limitations. Specifically applicants argue that Sanders does not teach compositions having a polymer content of about 35-55% by weight based on the total weight of the coating composition. The examiner respectfully disagrees because as is discussed above Sanders teaches wherein the water soluble compositions can have polymer content of about 30-60% by weight based on the total weight of the composition which reads on the claimed about 35-55% by weight instantly claimed.

	Applicants then argue that the references do not teach or suggest the particular combination of micronutrients and/or partial salt form of the polymer that is required in claim 1. More specifically, applicants argue that the examiner must make, “a searching comparison of the claimed invention --including all its limitations-- (emphasis added by applicants) with the teaching of the prior art.” They argue that Sanders only teaches the claimed polymers can be mixed with a single type of metal or non-metal ion. The examiner respectfully disagrees prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Thus, as is discussed above Sanders in view of MSU does broadly teach and motivate one of ordinary skill in the art to incorporate various blends of micronutrients into the polymer backbone and it would have been obvious to use blends of the useful ions taught by Sanders and MSU in their polymers in order to provide blends of the appropriate nutrients for a desired plant species to be treated, especially since Sanders already teaches that all of the claimed ions can be used with the claimed polymers in the claimed amounts to provide useful water soluble coatings, and wherein these claimed micronutrients/ions can specifically comprise the claimed micronutrients into the backbone of the same polymer blends in the same amounts that are instantly claimed and wherein the micronutrients are chemically bound to the polymer backbone. Further, the examiner notes the rejection is not solely over Sanders and it would have been obvious to select the claimed blend of micronutrients, because as is evidenced by MSU applicant’s specific blend of micronutrients Cu, Mn, and Zn because Cu, Mn, and Zn deficiencies are all known to affect grain crops as is evidenced by MSU. Applicants argue that it would not have been obvious to combine Sanders with MSU, and Applicants argue that MSU claimed blend of Cu, Mn, and Zn would be effective for grain crops specifically since MSU teaches that these specific micronutrient deficiencies are known to affect grain crops which are the intended crops for applicant’s composition and as such the specific combination of micronutrients would have been obvious to an ordinary skilled artisan wanting to treat grain crops. Thus, it would have been obvious to one of ordinary skill in the art to select the claimed blend of micronutrients when this blend of micronutrients is deficient in a given soil or crop and as the claimed blend of micronutrients was known to be deficient at times in grain crops it would have been obvious to form blends of the claimed micronutrients for treating grain crops when they are found to be deficient in Cu, Mn, and Zn especially since Sanders teaches that Cu, Mn, and Zn are all ions that can be chemically bound/complexed into their polymers to provide water soluble coatings for seeds/plants, etc. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Thus, it would be obvious to combine known micronutrients which can be chemically bound/complexed to the polymer together to form a polymer containing the necessary effective blend of micronutrients necessary for a given crop species in order to offer long term release of these necessary micronutrients specifically the claimed blend of Cu, Mn, and Zn because these are known to be micronutrients that are needed by grain crops and are nutrients that can be deficient in soils growing these crops. Especially since it is known to test soils and plants for nutrient deficiencies and to treat for the deficiency with the deficient element as is taught by the summary section and micronutrients section of MSU (see pg. 13-14).
The examiner understands that MSU teaches other micronutrients can be useful with grain crops but applicants have not demonstrated any criticality to the claimed nutrient blend, and as is taught by MSU it is known to identify deficiencies of nutrients in crops and/or to test crops and soils for micronutrient deficiencies and then treat the micronutrient deficiencies as necessary. This is something that one of ordinary skill in the art routinely does is determine the effective blend of micronutrients a given crop or a given soil needs to afford the most effective yield of healthy crops. 
Applicant’s arguments against Taranta are moot as this reference is no longer being used.
	Applicants then argue that they have achieved unexpected exhibits unexpected results with respect to efficacy against nematode infestations. The examiner respectfully points out that even if the results are unexpected, these results are not commensurate in scope with the instant claims which do not require a specific percentage of the monomers nor any specific amounts of the claimed micronutrients. Additionally, applicants have not demonstrated whether these results are greater than expected additive nematode control which is the true demonstration of synergy for agricultural compositions (e.g. the Colby equation) for each of the monomers/micronutrients, e.g. is the combination of Cu, Mn, and Zn better than the expected 
Finally, applicants argue that Valencia does not teach wherein the amounts of micronutrients can be applied to any fertilizer and there is no motivation to combine Sanders with Valencia. The examiner respectfully disagrees because if the amounts of the claimed micronutrients were known in the art to be useful for application to plants/crops as a fertilizer it would have been obvious to one of ordinary skill in the art that these amounts would be useful for treating plants/plant parts (which would include seeds)/crops/soil since these claimed concentrations of micronutrients were known to be beneficial to crops and would be effective amounts that could be included in the polymer/micronutrient coating composition of Sanders. Additionally, the examiner notes that the claim is directed to a coating composition, and that the “for seeds” is an intended use of the composition and it is known that, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation” Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. In the instant case, the “for seeds” limitation does not limit the scope of the composition especially since Sanders teaches that it was known in the art to apply coating mixtures comprising relative amounts of the claimed micronutrients to seeds, and as the claimed levels were known in the art to be fertilizing to plants it would have been obvious to one of ordinary skill in the art could use these levels on the seeds in order to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Sanders teaches seed coatings comprising the claimed polymers and the claimed micronutrients in various concentrations which are made available to the growing plants via the coating, and it would have been well within the skill of one of ordinary skill in the art to determine the appropriate concentration of ions dependent upon the types of crops and growing conditions (e.g. soil needs, etc.), e.g. the specifically claimed Cu, Mn, and Zn are all known to be common deficiencies that affect grain crops as is taught by MSU, and Valencia teaches that the claimed amounts of Cu, Mn, and Zn were known in the art to be used in fertilizers for various plants and crops and Sanders teaches that the micronutrients in the seed coatings are made increasingly available to the growing plants/environment via the coating (See pg. 10, ln. 20-35, ln. 10-12; pg. 9, ln. 3-17). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.
Conclusion
	Claims 1-7, 9-14, 19-24, 26-27, 32-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616